DOWNING, J.
The state appeals an Office of Workers’ Compensation Court (WCC) judgment decreeing that plaintiff was entitled to benefits because of injuries he sustained during a fight with a co-employee on the jobsite. The sole issue for review is whether the WCC was manifestly erroneous in finding that plaintiff was not the “initial physical aggressor in an unprovoked physical- altercation,” pursuant to La.R.S. 23:1081(l)(c), and thus precluded from benefits.
We conclude that the WCC’s oral reasons adequately explain how she made her determinations. A thorough review of the record and the evidence supports her decision. Therefore, we affirm in accordance with Uniform Court of Appeal Rule 2-16.2A(2), (4), (5) and (10). All costs of this appeal in the amount of $646.80 are assessed against plaintiff-appellant, the State of Louisiana, through L.S.U.
AFFIRMED.